                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

VERONICA MARTINEZ                                §
CARRERA-PEREZ,                                   §
Reg. No. 29033-013,                              §
      Movant,                                    §
                                                 §                  EP-20-CV-122-KC
v.                                               §                  EP-17-CR-1286-KC-3
                                                 §
UNITED STATES OF AMERICA,                        §
     Respondent.                                 §

                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order Vacating and Reinstating a

Judgment in a Criminal Case and Dismissing Movant’s Motion Under 28 U.S.C. § 2255 signed

on this date, the Court enters its Final Judgment, pursuant to Federal Rule of Civil Procedure 58,

as follows:

       IT IS ORDERED that Veronica Martinez Carrera-Perez’s pro se “Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody” (ECF

No. 252) and civil cause number EP-20-CV-122-KC are DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that the “Judgment in a Criminal Case” entered in United

States v. Carrera-Perez, cause number EP-17-CR-1286-KC-3 in the Western District of Texas

(ECF No. 1024), is VACATED and REINSTATED as of the date a final judgment is entered in

the instant civil cause, recommencing the fourteen-day period for filing a timely notice of

appeal set forth in Federal Rule of Appellate Procedure 4(b)(1)(A)(i).

       IT IS FURTHER ORDERED that Veronica Martinez Carrera-Perez is DENIED a

certificate of appealability concerning her § 2255 motion.
      IT IS FURTHER ORDERED that all pending motions in the above-numbered causes, if

any, are DENIED.

      IT IS FINALLY ORDERED that the Clerk shall CLOSE the civil case,

EP-20-CV-122-KC.

      SIGNED this 11th day of May, 2020.




                                KATHLEEN CARDONE
                                UNITED STATES DISTRICT JUDGE




                                           -2-
